                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8    SCOTT JOHNSON,                                       Case No.18-cv-01691-VKD
                                                       Plaintiff,
                                   9
                                                                                             ORDER RE SHOW CAUSE HEARING
                                                v.
                                  10
                                                                                             Re: Dkt. No. 33
                                  11    H.M. WINCHESTER PROPERTIES, LLC,
                                        et al.,
                                  12
Northern District of California




                                                       Defendants.
 United States District Court




                                  13

                                  14          On October 2, 2018, the Court was informed that this case had settled. Dkt. No. 30. The

                                  15   Court issued an Order to Show Cause, setting the show cause hearing for November 27, 2018 and

                                  16   ordering the parties to file a response by November 20, 2018. Dkt. No. 31. The parties filed a

                                  17   response on November 19, 2018, indicating that they had finalized their settlement and anticipated

                                  18   filing a dismissal within 60 days. Dkt. No. 33.

                                  19          Based on the parties’ representations, the Court orders the parties to file a stipulated

                                  20   dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(ii) on or before January 18, 2019. Rule 41(a)(1)

                                  21   permits a plaintiff to voluntarily dismiss a case without a court order (i) by notice if the defendants

                                  22   have not filed an answer or motion for summary judgment, or (ii) by stipulation signed by all

                                  23   parties who have appeared. Because defendants have filed an answer, plaintiffs must file a

                                  24   stipulated dismissal pursuant to Rule 41(a)(1)(ii).

                                  25          The show cause hearing set for November 27, 2018 is CONTINUED to January 29, 2019,

                                  26   10:00 a.m. The parties shall file a statement in response to this Order re Show Cause Hearing no

                                  27   later than January 22, 2019 advising as to (1) the status of the activities of the parties in finalizing

                                  28   settlement; and (2) how much additional time, if any, is requested to finalize the settlement and
                                   1   file the dismissal. If a dismissal is filed as ordered, the Order to Show Cause hearing will be

                                   2   automatically vacated and the parties need not file a statement in response to this Order.

                                   3          IT IS SO ORDERED.

                                   4   Dated: November 19, 2018

                                   5

                                   6
                                                                                                    VIRGINIA K. DEMARCHI
                                   7                                                                United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
